                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


OLIVER RANDY,

                       Plaintiff,

       v.                                             Civil Action 2:19-cv-619
                                                      Judge Algenon L. Marbley
                                                      Magistrate Judge Kimberly A. Jolson


DAVID GRAY, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Preliminary Injunction (Doc. 2)

and Defendants’ Motion to Dismiss (Doc. 8). For the reasons that follow, the Undersigned

RECOMMENDS DENYING Plaintiff’s Motion for Preliminary Injunction (Doc. 2) and

GRANTING in part and DENYING in part Defendants’ Motion to Dismiss (Doc. 8).

I.     BACKGROUND

       Plaintiff is a practicing Muslim. (See Doc. 1-1, ¶ 7). While incarcerated at Belmont

Correctional Institution (“BCI”), a number of correctional staff members allegedly interfered with

Plaintiff’s practice of his Islamic faith and retaliated against him for filing grievances related to

the exercise of his religious beliefs. (Id., ¶¶ 6–10). Plaintiff requests monetary damages and

declaratory and injunctive relief. (Id., ¶¶ 27–31).

       After the events described in the Complaint occurred, Plaintiff was transferred to Mansfield

Correctional Institution (“MCI”). (See id. at 6 (listing MCI as his address)). On February 22,

2019, Plaintiff filed a Motion for Leave to Proceed In Forma Pauperis (Doc. 1) and a Motion for

Preliminary Injunction (Doc. 2). The Court granted Plaintiff’s Motion for Leave to Proceed In
Forma Pauperis (Doc. 3), and the Complaint (Doc. 4) was filed on February 25, 2019. Shortly

thereafter, on March 17, 2019, Plaintiff completed his term of incarceration and was released from

MCI. (See Doc. 7-1). Defendants then filed the instant Motion to Dismiss (Doc. 8).

II.    ANALYSIS

       As noted above, Plaintiff was transferred from BCI to MCI and then released from prison.

His request for injunctive relief is, therefore, moot. See Colvin v. Caruso, 605 F.3d 282, 289 (6th

Cir. 2010) (“As noted above, any declaratory or injunctive relief that Colvin seeks stemming from

his complaint has been mooted by his transfer to a different prison facility.”); Wilson v. Yaklich,

148 F.3d 596, 601 (6th Cir. 1998) (“Wilson is no longer incarcerated at Mansfield Correctional

Institution, where the events that form the basis for his allegations in this case took place.

Consequently, any claim for injunctive relief against the defendants in their official capacities is

also unavailing.”); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (“[T]o the extent Kensu seeks

declaratory and injunctive relief his claims are now moot as he is no longer confined to the

institution” where the alleged unconstitutional conduct occurred.). The Undersigned therefore

recommends that Plaintiff’s Motion for Preliminary Injunction be denied.

       For the same reason, Defendants’ Motion to Dismiss should be granted in part. Having

been released from prison, Plaintiff cannot proceed with his claims for declaratory and injunctive

relief. The Undersigned therefore recommends that those claims be dismissed.

       Plaintiff, however, has also brought claims for monetary damages as part of his Complaint.

(See Doc. 1-1, ¶¶ 29–31 (requesting $20,000 in compensatory damages and $20,000 in punitive

damages)). Defendants do not address these claims in their Motion to Dismiss (see generally Doc.

8). The Undersigned therefore recommends that Plaintiff be permitted to proceed with his claims.




                                                 2
III.   CONCLUSION

       For the foregoing reasons, the Undersigned RECOMMENDS DENYING Plaintiff’s

Motion for Preliminary Injunction (Doc. 2) and GRANTING in part and DENYING in part

Defendants’ Motion to Dismiss (Doc. 8).

       IT IS SO ORDERED.



Date: April 9, 2019                           /s/ Kimberly A. Jolson
                                              KIMBERLY A. JOLSON
                                              UNITED STATES MAGISTRATE JUDGE




                                          3
